Dismissed and Memorandum Opinion filed January 19, 2006








Dismissed and Memorandum Opinion filed January 19,
2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00605-CV
____________
 
GARY R. WOOD and ENERGY FISHING AND
RENTAL SERVICES, INC., Appellants
 
V.
 
KEY ENERGY SERVICES, INC., Appellee
 

 
On Appeal from the
127th District Court
Harris County, Texas
Trial Court Cause
No.
05-24694
 

 
M E M O R A N D U M   O P I N I O N
This is an accelerated appeal from a temporary injunction
signed May 27, 2005.
On January 9, 2006, appellants filed a motion to dismiss,
noting that the trial court entered a final judgment in favor of appellants on
November 18, 2005.  Because the temporary
injunction on appeal in this case expired with entry of the final judgment,
appellants assert that the subject of this appeal is now moot.  We agree.
Accordingly, the appeal is ordered dismissed.




 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed January 19, 2006.
Panel consists of Justices Hudson, Frost, and
Seymore.